Citation Nr: 1235563	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for substance abuse, claimed as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  Unfortunately, a written transcript of the hearing could not be produced.  In a July 2012 letter, the Veteran was advised of this and of her options for another hearing with respect to the issues on appeal.  In correspondence dated in August 2012, the Veteran indicated that she wished to appear before the Board again at a Travel Board hearing.  Inasmuch as the Board finds the record sufficient to substantiate the Veteran's claim of entitlement to service connection for PTSD, the Board finds that remanding for a Travel Board hearing with respect to that issue is unnecessary.

The issue of entitlement to service connection for secondary substance abuse is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has PTSD that is etiologically related to active service.



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1). 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases (STDs); and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes.  Credible supporting evidence may consist of a medical opinion, based on review of the evidence that the personal assault occurred.  38 CFR § 3.304(f)(4).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111(West 2002); 38 C.F.R. § 3.304(2011).  Only such conditions as are recorded in physical examination reports are to be considered as "noted."  The veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran essentially contends that she has PTSD due to an in-service sexual assault and her experiences while serving in Iraq.  She served in Iraq between April 2003 and July 2003 as a nurse, and reported seeing wounded children and being fearful of a terrorist attack.  The Veteran contends that she was raped by another soldier while she was stationed at Ft. Lewis in Washington. 

The Board notes the Veteran is presumed to have been sound upon entry into active service as to her mental health, as no conditions were noted at the time of the acceptance, examination, or enrollment, and no clear and unmistakable evidence demonstrates that such a condition existed before acceptance and enrollment.  The simple fact that the Veteran has a history of sexual abuse as a child does not convince the Board that she had a pre-existing mental health disability.  Thus, the presumption of soundness attaches in this case, and is not rebutted.

During service, the Veteran was seen more than once for pregnancy testing and STDs.  She did not report the alleged sexual assault.  In a March 2003 treatment note, the Veteran was noted to have depression and exhibited sadness and crying.  Her history of depression was again noted in an October 2003 treatment record.  

In April 2003, following her deployment to Iraq, the Veteran indicated that sometime in the last few weeks she had little interest or pleasure in doing things and she feels down, depressed, or hopeless.  She noted that she was not engaged in direct combat, nor did she discharge her weapon.  She did not witness anyone wounded, killed, or dead during her deployment, and she did not feel like she was in great danger of being killed.  She indicated that she was unsure as to whether she was having thoughts or concerns about serious conflicts with her family/spouse.  She indicated that she either sought mental health treatment during her deployment or planned to seek treatment following deployment.  In a July 2003 medical assessment, the Veteran's history of treatment for depression was noted.  Following service, the record shows that the Veteran was an abuser of alcohol, cocaine, and marijuana.  

In April 2004, following her separation from active duty, the Veteran was afforded a VA psychiatric examination.  She was diagnosed as having bulimia nervosa, generalized anxiety disorder with associated depressive features, rule-out PTSD, rule-out bipolar disorder, rule-out alcohol abuse, and rule-out dissociative disorder.  Noted was the Veteran's history of sexual abuse both as a child and as an adult, and she reported that her depressive symptoms began just before she left for Iraq.  Following her deployment, she reported cutting her thighs, increased depression, panic attacks, racing thoughts, and dissociative phenomena.  She recalled that her obsessive-compulsive traits returned, which she reported as predating her military service.  She reported that upon returning from Iraq, she lost at least 30 pounds, in part due to her bulimia.  

The Veteran told the VA examiner that in July 2003 the military therapist recommended that she move out of the barracks, and she advised that she did so between September 2003 and October 2003 when she was sent to Texas.  Just prior to her discharge in January 2004, she reported being hospitalized following an incident in which she hurt herself.  The Veteran denied any reexperiencing any part of her military service (as in flashbacks and nightmares), but she endorsed frequent "black-outs" of lost awareness, avoidance of social situations, considerable anxiety, and depression.  

Following mental-status examination, the VA examiner indicated that the Veteran's anxiety, depression, and posttraumatic symptoms, "substantially pre-date" her military service, and that they were not service-connected.  He opined that because her reemergence of symptoms occurred just prior to and upon return from her deployment that the "stress of the assignment" contributed to her symptoms reemerging.  

The Veteran sought VA mental health treatment at a VA Medical Center (VAMC), during which she was diagnosed as having chronic PTSD in the late-2000s.  Her treating psychologist opined that her complex PTSD originates from multiple sources, including her military exposure to the dead/wounded, and her history of sexual assaults.  In a March 2011 VA treatment note, the Veteran's psychiatrist rendered a diagnosis of PTSD due to military sexual trauma.  

After a careful review of the evidence the Board finds that entitlement to service connection for a psychiatric disability is warranted here.

The Veteran has been diagnosed as having and been treated for multiple psychiatric disabilities both during and after service.  Post-service treatment for mental health and substance abuse issues are well documented in the record.  It is not disputed that the Veteran served as a nurse while serving in Iraq, and the circumstances of her service would undoubtedly include seeing/treating wounded service members and/or civilians.  (The Board again notes that a stressor need not be corroborated in every detail.  Suozzi v. Brown, supra; Pentecost v. Principi, supra.  Moreover, the existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).)  Moreover, she has consistently reported the details involving her sexual assault in service, and the record corroborates her stressors.  Thus, the record supports a finding that a combination of her sexual assault and her service in Iraq has caused her current mental disability. 

The one remaining critical factor that must be met to establish service connection is whether there is a nexus between the current psychiatric disability and service.  The etiology of a disability is primarily a medical question.  The Board finds that the Veteran's treating psychologist and psychiatrists opinions express support for the proposition that the Veteran's PTSD is directly related both to her service in Iraq and due to military sexual trauma.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for PTSD is granted


REMAND

As noted above, the Veteran was afforded a Travel Board hearing before the undersigned VLJ in May 2012, but no transcript of the hearing is available.  

VA treatment records reflect a history of alcohol, cocaine, and marijuana abuse, and the Veteran contends that this history of substance abuse is secondary to her PTSD.  The Veteran has not, however, been afforded a VA examination to determine whether her substance abuse was caused or chronically worsened by her PTSD.  In light of the determination above that awards service connection for PTSD and the absence of a VA examination addressing this claimed secondary disability, the Board finds that further development is necessary regarding the Veteran's substance abuse claim.  

In addition, if the benefit sought on appeal is not granted while the case is in remand status, the Veteran should be scheduled for a Board hearing at the RO.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide the Veteran and her representative with all required notice in response to the claim for service connection for substance abuse disorder secondary to PTSD.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

3.  Then, the RO or the AMC should afford the Veteran an examination by a psychiatrist or psychologist to determine the etiology of any substance abuse disorder present during the period of this claim. 

The claims folders and a copy of any pertinent evidence in Virtual VA that is not already in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any substance abuse disorder present during the period of this claim was caused or chronically worsened by the service-connected PTSD.

The rationale for each opinion expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for substance abuse disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  

6.  In addition, if the benefit sought on appeal is not granted to the Veteran's satisfaction, she should be scheduled for a Board hearing at the RO in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


